DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/16/2020 and 01/12/2021 have been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-12, filed on 10/16/2020, are under consideration. Claims 1-11 are amended to improve formatting and/or remove multiple dependencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 is indefinite because (starting on pg. 5 line 1, see below) it mismatches the English numbers with their corresponding Roman numerals for the “fifth” stream which is labeled as “VIliq”. In this claim, stream “Vliq” should be labeled “fifth” stream and “VIliq” stream should be labeled “sixth” stream (see Fig. 1-2 and the related labels in the specification). The other issue in this claim is the last step which “recycles the fifth” process water stream however, this step has no support in the original disclosure. The recycled process water stream is “VIliq” (see Fig. 1 and 2) which a “sixth” stream and not a fifth stream. This later raises lack of clarity issue because the fifth liquid water process stream “V” is passed through soot channels and is not recycled back into the process; the sixth liquid water process stream “VI” is the stream that is being recycled into the process.    
“purifying the fourth process water stream IVliq by partial evaporation in a decompression vessel, wherein the fourth process water stream IVliq is evaporated in a proportion in a range of from 0.01 to 10 wt.% based on total fourth process water stream weight to obtain a purified process water stream Vliq ,
withdrawing the purified process water stream Vliq at a bottom of the decompression vessel and passing the purified process water stream through one or more soot channels comprising surface particle separators to obtain a fifth process water stream VIliq freed of floating soot; and 
recycling the fifth process water stream into the process.”
Claim 1 is also indefinite because it does not connect the acetylene and syngas of the preamble with the “cracking gas” recited in the method steps; the claim should recite “a cracking gas comprising the acetylene and synthesis gas”.
Claim 2 is indefinite because the sixth “VI” is the one that recycled back into the process (see Fig. 1-2) and not “Vliq”, as discussed above.
Claims 3-5 are also indefinite because they mismatch the English names for the corresponding Roman number, similar to discussed above for claim 1, which introduces confusion into which streams are being directed where.
Claims 6-12 are also rejected under 35 USC §112(b) by virtue of their dependence from claim 1.  

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method of partial oxidation of hydrocarbons with oxygen to make acetylene and syngas (a cracking gas) wherein the process water from the quenching, cooling, and electro-filter (Iliq, IIliq and IIIliq) are combined and then i) purified by partial evaporation of about 0.01-10 wt%, and ii) passing the purified water in a soot channel for surface particle separation, and 3) recycling the cleaned process water into the process.

The closest prior art that discloses a method of partial oxidation of hydrocarbons with oxygen to make acetylene and syngas wherein the process water from the quenching, cooling, and electro-filter (Iliq, IIliq and IIIliq) are combined is Vicari et al. (US 2013/0334464). The combined process water is first treated for sooth removal (label R in Fig. 1 of Vicari) and is then passed to an evaporator for removing volatiles (Label F in Fig. 1 of Vicari). The difference here is in the sequence or order of steps: the instant invention removes volatiles first and then removes soot from the recycled process water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772